Hawley, J.,
concurring:
I am of opinion that the order of the court resubmitting the case “to the same or another grand jury,” is sufficiently definite and certain. If the same grand jury could act, it was, by the terms of the order, authorized to do so; but, if, from any cause, it failed to act, then the case stood submitted to the next grand jury. This, it seems to me, is the real meaning and intent of the order made by the court. It may be admitted that the order is not as exjilicit as it might have been made; but the provisions of the statute were substantially complied with. The case was resubmitted and, hence, the statute does not operate as a bar ‘ ‘ to another prosecution of the same offense. (Or. Pr. Act., sec. 290; '1 Comp. L. 1914.)
I agree with the views expressed by Mr. Justice Belknap upon the other branch of the case, and concur in the judgment remanding petitioner.